
	

113 HRES 593 IH: Expressing the sense of the House of Representatives that in order to better understand water availability, sustainability, and security at a national scale, the United States should prioritize the assessment of the quality and quantity of surface water and groundwater resources, and produce a national water census with the same sense of urgency that was incorporated in the “Man on the Moon” project to address the inevitable challenges of “Peak Water”.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 593
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Cartwright (for himself, Ms. Norton, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that in order to better understand water
			 availability, sustainability, and security at a national scale, the United
			 States should prioritize the assessment of the quality and quantity of
			 surface water and groundwater resources, and produce a national water
			 census with the same sense of urgency that was incorporated in the Man on the Moon project to address the inevitable challenges of Peak Water.
	
	
		Whereas water is an essential, irreplaceable component to all sectors of society from agriculture,
			 manufacturing, and energy development to domestic consumption, recreation,
			 human health, and ecological maintenance;
		Whereas the consumption and allocation of water is therefore multi-objective, and thus demands the
			 management of different and often conflicting uses;
		Whereas the practice of managing multiple water consumption interests is made more challenging by
			 the compounding effects of climate change, water pollution, and
			 population;
		Whereas the procurement, production, and delivery of energy requires the substantial mobilization
			 and use of large quantities of water, and further intensifies competing
			 demands for limited water resources as more people access and can afford
			 more water-intensive lifestyles;
		Whereas the increasing demand on water resources and our diminishing water supply, coupled with
			 competing interests in water consumption and wastewater disposal, is
			 surpassing our ability to provide safe, secure, reliable water in many
			 parts of the United States;
		Whereas groundwater resources, vital to community water systems and irrigation throughout the
			 United States, are rapidly being depleted due to increased demands coupled
			 with changes in hydrologic and climate patterns;
		Whereas chronic water shortages are increasingly felt throughout the United States with millions of
			 people living in drought conditions and millions more indirectly affected
			 by drought, such as through increased food prices;
		Whereas the demand on water resources coupled with drought have substantially lowered water levels
			 in the United States navigable waterways and negatively affected
			 navigation, commerce, hydroelectric energy production, recreation, and
			 fishing;
		Whereas cumulative impacts of human water diversions have led to reduced or seasonally altered
			 rivers in the United States, changing the magnitude and frequency of
			 floods, and adversely impacting ecosystems of vital importance to human
			 livelihoods;
		Whereas water is a significant component to ecological flows and disruptions and flow alterations
			 can impose detrimental consequences to the chemical, biological, and
			 physical integrity of surface water and groundwater and their ability to
			 support ecological services including human consumption, wildlife habitat,
			 fisheries, and recreation; and
		Whereas the National Water Availability and Use Assessment Program provisioned in the SECURE Water
			 Act is a foundational element necessary to understand water use,
			 availability, sustainability, and security in the United States: Now,
			 therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)to keep water costs affordable, curb environmental impact, maintain ecological flows, safeguard
			 economic prosperity, and reduce risk, the United States should rapidly
			 transition to a sustainable, secure water economy that prioritizes
			 ecological flows;
			(2)to foster a national and regional understanding of water use, availability, and sustainability, all
			 Federal agencies whose missions include water should coordinate their
			 efforts and collaborate with State and local water authorities; and
			(3)to better understand water availability, sustainability, and security on a national scale, the
			 United States should prioritize the assessment of the quality and quantity
			 of surface water and groundwater resources, and produce a national water
			 census with the same sense of urgency that was incorporated in the Man on the Moon project to address the inevitable challenges of Peak Water.
			
